                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANK J. FODERA, JR., et al.,                     Case No. 19-cv-05072-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER DENYING IN PART AND
                                                 v.                                        GRANTING IN PART MOTION FOR
                                   9
                                                                                           LEAVE TO AMEND
                                  10     EQUINOX HOLDINGS, INC., et al.,
                                                                                           Re: Dkt. No. 46
                                                        Defendants.
                                  11

                                  12                                           INTRODUCTION
Northern District of California
 United States District Court




                                  13          This is a putative employment class action brought by plaintiffs Frank J. Fodera, Jr. and

                                  14   Michael M. Bonella against defendant Equinox Holdings, Inc. (“Equinox”) alleging violations of

                                  15   various California wage and hour laws on behalf of proposed classes of personal trainers and

                                  16   group fitness instructors. Plaintiffs Bonella and Fodera move for leave to amend to file a Third

                                  17   Amended Complaint (“TAC”) in order to add a new proposed class of pilates instructors, a

                                  18   proposed class of membership advisors, spa therapists, and estheticians, and a proposed class of all

                                  19   non-exempt employees who received meal period and/or rest period premium pay. They also seek

                                  20   leave to add additional allegations regarding Equinox’s alleged failure to provide accurate wage

                                  21   statements. Equinox opposes the motion.

                                  22          I conclude that Fodera and Bonella do not have standing to represent proposed Classes C

                                  23   and D and their motion to amend to add these classes is DENIED. It is GRANTED with respect

                                  24   to all other proposed amendments. Because I believe plaintiffs may be able to resolve the standing

                                  25   issue with proposed Classes C and D, either by identifying new named plaintiffs to represent these

                                  26   classes or by revising the class definitions so that Fodera and Bonella are members of all classes

                                  27   they seek to represent, plaintiffs’ motion to add Classes C and D is DENIED WITHOUT

                                  28   PREJUDICE.
                                            Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 2 of 14




                                   1                                              BACKGROUND

                                   2   I.      FACTUAL BACKGROUND AND OPERATIVE COMPLAINT
                                   3           Plaintiffs first filed this action on April 3, 2019 in Alameda Superior Court. See Dkt. No.

                                   4   1. They filed a First Amended Complaint on July 16, 2019. Equinox subsequently removed the

                                   5   action to federal court. Id. Plaintiffs filed the operative complaint in this action, the Second

                                   6   Amended Complaint (“SAC”), on May 8, 2020. Dkt. No. 24 (“SAC”). In the SAC, plaintiffs

                                   7   assert eight claims against Equinox: (1) failure to pay minimum wage; (2) failure to pay overtime

                                   8   wages; (3) failure to provide meal periods; (4) failure to provide rest periods; (5) failure to pay for

                                   9   rest and recovery periods; (6) failure to furnish accurate wage statements; (7) failure to pay wages

                                  10   earned at termination under Labor Code §§ 201, 202; and (8) unfair competition under Bus. &

                                  11   Prof. Code §§ 17200. SAC ¶¶ 49-108. They bring each of these eight claims on behalf of the

                                  12   following two putative classes in the SAC:
Northern District of California
 United States District Court




                                  13               All current and former non-exempt employees employed by any Defendant in
                                                   California as personal trainers, or in any other similar capacity, at any time
                                  14               during the four-year period preceding the filing of this action through the
                                                   present.
                                  15
                                                   All current and former non-exempt employees employed by any Defendant in
                                  16               California as group fitness instructors, or in any other similar capacity, at any
                                                   time during the four-year period preceding the filing of this action through the
                                  17               present.
                                  18   SAC ¶ 41.

                                  19   II.     PLAINTIFFS DISCOVER FACTUAL BASIS FOR AMENDMENT
                                  20           Plaintiffs’ counsel in this action also represent the plaintiffs in a related state court action,

                                  21   Porter, et al. v. Equinox Holdings, Inc., Alameda Superior Court Case No. RG19009052,

                                  22   involving similar alleged wage and hour violations by Equinox. Dkt. No. 46-1 (“Almon Decl.”) ¶

                                  23   5. In December 2020, Equinox produced a large number of documents in the Porter action,

                                  24   including compensation plans and sample wage statements for all of Equinox’s non-exempt

                                  25   positions. Id. ¶¶ 5-6. In January 2021, plaintiffs’ counsel deposed Equinox’s Person Most

                                  26   Knowledgeable (“PMK”) regarding Equinox’s California wage statements for non-exempt

                                  27   employees, and the job duties and compensation structure of personal trainers, group fitness

                                  28   instructors, and pilates instructors. Id. ¶ 8. Plaintiffs’ counsel represent that they determined they
                                                                                           2
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 3 of 14




                                   1   had a factual basis to make the amendments proposed in the TAC after reviewing the documents

                                   2   Equinox produced in December 2020 and after completing the PMK deposition in January.

                                   3   Almon Decl. ¶¶ 5-11. Plaintiffs filed their motion for leave to amend on February 3, 2021, one

                                   4   week after the PMK deposition. Dkt. No. 46 (“Mot.”).

                                   5   III.    THE PRESENT MOTION
                                   6           In their motion, plaintiffs seek leave to add three proposed classes. Plaintiffs describe

                                   7   these classes as follows:

                                   8               Class C: All current and former non-exempt employees employed by any
                                                   Defendant in California as a pilates instructor, or in any other similar capacity,
                                   9               at any time during the four-year period preceding the filing of this action
                                                   through the present
                                  10
                                                   Class D: All current and former non-exempt employees employed by
                                  11               Defendants as a membership advisor or as a spa therapist/esthetician, or any
                                                   similar positions, however titled, in California who worked overtime and
                                  12               received any non-discretionary, non-hourly compensation, including without
Northern District of California
 United States District Court




                                                   limitation commissions, piece rate pay, or bonus pay, in the same work week at
                                  13               any time during the four-year period preceding the filing of this action through
                                                   the present.
                                  14
                                                   Class E: All current and former non-exempt employees employed by any
                                  15               Defendant in California in a non-exempt position and who received meal period
                                                   and/or rest period premium pay at any time during the four year periods
                                  16               preceding the filing of this action through the present.
                                  17   TAC ¶ 41. Plaintiffs seek to bring all eight of their claims on behalf of Class C and their sixth

                                  18   claim, regarding inaccurate wage statements, on behalf of Classes D and E. Plaintiffs also seek

                                  19   leave to add additional factual allegations in support of their inaccurate wage statement claim.

                                  20   TAC ¶ 93.

                                  21           Equinox opposes plaintiffs’ motion on multiple grounds including: (1) plaintiffs lack

                                  22   standing to represent proposed Classes C and D; (2) Class E is futile because receiving premium

                                  23   pay is not a freestanding violation of the California Labor Code; (3) portions of plaintiffs’

                                  24   proposed additions are futile due to res judicata or the first-to-file rule; (4) plaintiffs were not

                                  25   diligent in seeking leave; and (5) amendment would be unduly prejudicial to Equinox. Dkt No. 48

                                  26   (“Opp.”) at 7. Equinox also seeks a ruling that, if amendment is granted, the amendments will not

                                  27   relate back to the filing of the original complaint. Id. at 17-18.

                                  28
                                                                                           3
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 4 of 14




                                   1                                          LEGAL STANDARD

                                   2          Federal Rule of Civil Procedure 15(a) allows a party to amend its pleading once within: (1)

                                   3   21 days after serving the pleading or (2) 21 days after the earlier of service of a responsive

                                   4   pleading or service of a Rule 12(b) motion. Fed. R. Civ. P. 15(a). Outside of this timeframe, “a

                                   5   party may amend its pleading only with the opposing party’s written consent or the court’s leave.”

                                   6   Id. A court “should freely give leave when justice so requires.” Id. “Although the rule should be

                                   7   interpreted with ‘extreme liberality,’ leave to amend is not to be granted automatically.” Jackson

                                   8   v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citation omitted).

                                   9          A court considers five factors in determining whether to grant leave to amend: “(1) bad

                                  10   faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment; and (5)

                                  11   whether plaintiff has previously amended his complaint.” In re Western States Wholesale Nat.

                                  12   Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013) (quoting Allen v. City of Beverly Hills, 911
Northern District of California
 United States District Court




                                  13   F.2d 367, 373 (9th Cir. 1990). “Prejudice to the opposing party is the most important factor.”

                                  14   Jackson, 902 F.2d at 1387.

                                  15                                              DISCUSSION

                                  16          Equinox argues that amendment is not appropriate because (1) the proposed amendments

                                  17   are futile; (2) plaintiffs did not diligently seek leave to amend; and (3) amendment would unduly

                                  18   prejudice Equinox. As discussed in detail below, I agree with Equinox that plaintiffs’ proposed

                                  19   amendments, as written, are futile with regard to Classes C and D because plaintiffs lack standing

                                  20   to represent these classes. However, I disagree that the proposed amendments are futile for the

                                  21   other reasons Equinox raises. Further, I conclude that plaintiffs were reasonably diligent in

                                  22   seeking leave to amend and that amendment would not unduly prejudice Equinox. For these

                                  23   reasons, plaintiffs’ motion to amend is denied with respect to Classes C and D and granted in all

                                  24   other respects. Because I believe that plaintiffs may be able to represent the individuals included

                                  25   in Classes C and D if they revised their proposed class definitions, or if they identify a named

                                  26   plaintiff who is a member of these classes, plaintiffs’ motion is denied as to Classes C and D

                                  27   without prejudice.

                                  28
                                                                                         4
                                            Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 5 of 14



                                       I.      FUTILITY
                                   1
                                               A.      Standing To Represent Proposed Classes C & D
                                   2
                                               Equinox argues that plaintiffs lack standing to represent Classes C and D because they are
                                   3
                                       not members of those classes and therefore do not have the same interests and have not suffered
                                   4
                                       the same injury as the proposed class members. Opp. at 11-12. I agree. The motion for leave to
                                   5
                                       add these classes is DENIED WITHOUT PREJUDICE. If plaintiffs wish to add Classes C and D,
                                   6
                                       they should either find appropriate representatives with standing to bring claims on behalf of the
                                   7
                                       proposed classes or they should revise their proposed class definitions so that at least one named
                                   8
                                       plaintiff is a member of every class they seek to represent.
                                   9
                                               In the operative SAC, plaintiffs seek to represent two classes defined as follows:
                                  10
                                                    [Class A:] All current and former non-exempt employees employed by any
                                  11                Defendant in California as personal trainers, or in any other similar capacity, at
                                                    any time during the four-year period preceding the filing of this action through
                                  12                the present.
Northern District of California
 United States District Court




                                  13                [Class B:] All current and former non-exempt employees employed by any
                                                    Defendant in California as group fitness instructors, or in any other similar
                                  14                capacity, at any time during the four-year period preceding the filing of this
                                                    action through the present.
                                  15
                                       Dkt. No. 24 (“SAC”) ¶ 41. In their proposed TAC, plaintiffs have named the two above classes
                                  16
                                       “Class A” and “Class B” respectively and also seek to add proposed Classes C, D, and E.
                                  17
                                       Plaintiffs describe Classes C and D as follows:
                                  18
                                                    Class C: All current and former non-exempt employees employed by any
                                  19                Defendant in California as a pilates instructor, or in any other similar capacity,
                                                    at any time during the four-year period preceding the filing of this action
                                  20                through the present
                                  21                Class D: All current and former non-exempt employees employed by
                                                    Defendants as a membership advisor or as a spa therapist/esthetician, or any
                                  22                similar positions, however titled, in California who worked overtime and
                                                    received any non-discretionary, non-hourly compensation, including without
                                  23                limitation commissions, piece rate pay, or bonus pay, in the same work week at
                                                    any time during the four-year period preceding the filing of this action through
                                  24                the present.
                                  25   TAC ¶ 41.

                                  26           “[A] class representative must be part of the class and possess the same interest and suffer

                                  27   the same injury as the class members.” Gen. Tel. Co. of the Southwest v. Falcon, 457 U.S. 147,

                                  28   156 (1982). While the issue of whether a class representative meets these requirements is often
                                                                                           5
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 6 of 14




                                   1   addressed at the class certification stage as part of the Rule 23 adequacy and typicality analysis, it

                                   2   can also be relevant to standing. “At least one named plaintiff must satisfy the actual injury

                                   3   component of standing in order to seek relief on behalf of himself or the class.” Casey v. Lewis, 4

                                   4   F.3d 1516, 1519 (9th Cir. 1993). “[W]here it is clear from the pleadings that class representatives

                                   5   lack standing to assert class claims, courts in this District routinely dismisses [sic] those claims at

                                   6   the pleadings stage.” Fenerjian v. Nongshim Co., Ltd., 72 F. Supp. 3d 1058, 1083-84 (N.D. Cal.

                                   7   2014). Courts have dismissed claims at the pleading stage where plaintiff improperly seek to

                                   8   bring claims under laws that are not applicable to them or on behalf of classes to which they do

                                   9   not belong. See id. (plaintiffs lacked standing to assert claims under state laws in which they did

                                  10   not reside); In re Ditropan XL Antitrust Litigation, 529 F. Supp. 2d 1098 (N.D. Cal. 2007) (same);

                                  11   In re Flash Memory Antitrust Litig., 643 F. Supp. 2d 1133, 1164 (N.D. Cal. 2009) (same); De Los

                                  12   Santos v. Panda Exp., Inc., 2010 WL 4971761, at *6 (N.D. Cal. Dec. 3, 2010) (plaintiffs lacked
Northern District of California
 United States District Court




                                  13   standing to bring claims on behalf of putative class of job “applicants” where they did not meet

                                  14   class definition).

                                  15           The named plaintiffs do not appear to be members of either Class C or D and therefore, do

                                  16   not have standing to bring claims on their behalf. In the proposed TAC plaintiffs allege that

                                  17   Bonella is a former Equinox employee who worked as “a personal trainer and as a group fitness

                                  18   instructor in California.” TAC ¶ 7. They further allege that Fodera is currently employed by

                                  19   Equinox “as a group fitness instructor in California” and was previously “employed by Defendants

                                  20   as a personal trainer in California. Id. ¶ 8. Plaintiffs do not allege that they worked as pilates

                                  21   instructors or as membership advisors, spa therapists, or estheticians. Accordingly, Fodera and

                                  22   Bonella appear to be members of Classes A and B but not Classes C and D.

                                  23           Plaintiffs present separate arguments that they can represent Classes C and D under the

                                  24   proposed class definitions. None of these arguments is convincing.

                                  25                   1.     Plaintiffs’ Arguments Regarding Class C Fail
                                  26           Plaintiffs first argue that they are members of Class C under a broad reading of the class

                                  27   definition. However, plaintiffs’ proposed reading is not plausible as it eliminates any distinction

                                  28   between Classes A, B, and C, and therefore renders pointless their proposed amendment to add
                                                                                          6
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 7 of 14




                                   1   Class C. In their reply brief, plaintiffs argue that they can represent Class C because the class

                                   2   includes not just pilates instructors, but employees who worked in a “similar capacity,” which they

                                   3   argue can be read to include personal trainers and group fitness instructors, like them. Reply at 3.

                                   4   They further note that Classes A and B “likewise include not only Personal Trainers and Group

                                   5   Fitness Instructors, but also others employed in a ‘similar capacity.’ Thus, as alleged at all times,

                                   6   the Pilates Instructor, Personal Trainer, and Group Fitness Instructor positions are largely

                                   7   identical.” Id. (citation omitted).

                                   8          This argument makes little sense. Plaintiffs have made a choice to allege distinct classes

                                   9   for personal trainers, group fitness instructors, and pilates instructors. If Class C were truly

                                  10   interchangeable with Classes A and B, there would be no reason to bring it as a separate class or a

                                  11   need for plaintiffs to seek leave to add it. While the term “similar capacity” may create some

                                  12   wiggle room around the edges of the class definitions, at minimum it is clear that personal trainers
Northern District of California
 United States District Court




                                  13   are meant to be captured by Class A, group fitness instructors by Class B, and pilates instructors

                                  14   by Class C. Accordingly, I reject plaintiffs’ suggestion to ignore the distinctions between these

                                  15   classes. I conclude that named plaintiffs Fodera and Bonella, who allegedly have worked, or are

                                  16   working, only as personal trainers and group fitness instructors, are not members of Class C.

                                  17          Plaintiffs further argue that they can represent Class C because they “have the same

                                  18   interests and suffered the same alleged injuries as Pilates Instructors.” Reply at 3. They assert

                                  19   that all putative members of Classes A, B, and C have suffered similar injuries including (1) not

                                  20   being paid for “off the clock” work, such as time spent creating exercise programs; (2) meal and

                                  21   rest break violations caused by forced back-to-back training sessions; and (3) derivative and stand-

                                  22   alone wage violations. Id.

                                  23          Although Fodera and Bonella clearly share some interests with the proposed Class C

                                  24   putative class members, these similarities do not confer standing to bring claims on behalf of a

                                  25   class to which they do not belong. De Los Santos, 2010 WL 4971761, at *6 (dismissing disparate

                                  26   treatment claims based on failure to hire Non-Asian applicants because no plaintiffs were

                                  27   “applicants”); see also Huynh v. Chase Manhattan Bank, 465 F.3d 992, 1000 n. 7 (9th Cir. 2006)

                                  28   (“It is well settled that ‘[a]t least one named plaintiff must satisfy the actual injury component of
                                                                                          7
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 8 of 14




                                   1   standing in order to seek relief on behalf of himself of the class.’”) (quoting Casey, 4 F.3d at

                                   2   1519). While it is possible that Fodera and Bonella could represent a merged class of personal

                                   3   trainers, group fitness instructors, and pilates instructors, plaintiffs have not proposed such a class.

                                   4   Instead, they have proposed three distinct classes for these three job positions and have defined

                                   5   them so that they are only members of two of them. No matter how similar the claims among

                                   6   these classes may be, plaintiffs do not have standing to represent a class they are not a part of.

                                   7          Finally, plaintiffs argue that, to the extent I have concerns about their ability to represent

                                   8   Class C, I “may always appoint a different individual(s) to serve as the Pilates Instructor class

                                   9   representative at the time of class certification.” Reply at 5. This argument ignores that standing

                                  10   is a threshold issue and that plaintiffs cannot proceed with claims that they lack standing to bring.

                                  11          For these reasons, it appears that plaintiffs lack standing to represent Class C and that the

                                  12   proposal to add this class, as currently drafted, is futile. This is not necessarily an unfixable
Northern District of California
 United States District Court




                                  13   problem. Plaintiffs may identify a proposed named plaintiff who belongs to, and has standing to

                                  14   represent, Class C. Alternatively, they could revise their class definitions so that plaintiffs Fodera

                                  15   and Bonella are members of each class they seek to represent. For example, instead of proposing

                                  16   separate Classes A, B, and C, they might propose a combined putative class that includes personal

                                  17   trainers, group fitness instructors, and pilates instructors, which would not create the same

                                  18   standing issue. In light of these potential remedies, plaintiffs’ motion to amend to add Class C is

                                  19   DENIED WITHOUT PREJUDICE.

                                  20                  2.      Plaintiffs’ Arguments Regarding Class D Fail
                                  21          Plaintiffs do not argue that they are members of Class D, which includes individuals who

                                  22   have worked as membership advisors, spa therapists, estheticians, or in any similar position and

                                  23   who worked overtime and received any non-discretionary, non-hourly compensation. However,

                                  24   they assert that they may still represent this class because the TAC only brings one claim on behalf

                                  25   of Class D, the inaccurate wage statements claim, and “this issue regarding inaccurate wage

                                  26   statements is the same regardless of position for all individuals in Classes A-D and the alleged

                                  27   injury also is the same regardless of position.” Reply at 6 (emphasis in original). As with their

                                  28   arguments with regard to Class C, this argument suggests that Fodera and Bonella might be able to
                                                                                          8
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 9 of 14




                                   1   represent a wage statement class that includes everyone in Classes A-E. However, this is not what

                                   2   they have proposed. Instead they have proposed five distinct classes, two of which they do not

                                   3   belong to. Plaintiffs are certainly correct that a “class representative need not have the same job

                                   4   title as each class member,” id., but a class representative must be part of the class he seeks to

                                   5   represent. It is plaintiffs who have used specific jobs and job titles as a dividing line and plaintiffs

                                   6   who have proposed four separate job-specific classes in proposed Classes A-D. If plaintiffs

                                   7   actually believe these distinctions are meaningless, they may propose different class definitions.

                                   8   As drafted, plaintiffs do not have standing to represent Class D because they are indisputably not

                                   9   part of the class.

                                  10           For these reasons, I conclude that plaintiffs’ proposed amendment regarding Class D is

                                  11   futile as drafted because plaintiffs lack standing to represent this class. However, as with Class C,

                                  12   this problem could be resolved if plaintiffs identify an individual who belongs to, and has
Northern District of California
 United States District Court




                                  13   standing, to represent Class D. Alternatively, plaintiffs could revise their class definitions. For

                                  14   example, plaintiffs could propose a single wage statement class that includes all of the individuals

                                  15   on whose behalf plaintiffs seek to bring their wage statement claim – thereby eliminating the job

                                  16   description distinctions that they argue are irrelevant to their wage statement claims. For these

                                  17   reasons, plaintiffs’ motion is DENIED WITHOUT PREJUDICE with regard to their request to

                                  18   add proposed Class D.

                                  19           B.      Viability Of Class E Claim
                                  20           Equinox opposes plaintiffs’ motion for leave as to Class E, arguing that “Proposed Class E

                                  21   is futile because Plaintiffs’ sought relief is not available under applicable law.” Opp. at 12.

                                  22   However, Equinox’s argument seems to be based on a misreading or misunderstanding of the

                                  23   proposed Class E and the relevant claim plaintiffs seek to bring on its behalf.

                                  24           Proposed Class E is defined as follows:

                                  25                Class E: All current and former non-exempt employees employed by any
                                                    Defendant in California in a non-exempt position and who received meal period
                                  26                and/or rest period premium pay at any time during the four-year periods
                                                    preceding the filing of this action through the present.
                                  27
                                       TAC ¶ 41. The only claim that plaintiffs seek to bring on behalf of Class E is the wage statement
                                  28
                                                                                          9
                                        Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 10 of 14




                                   1   claim, in which they allege that Equinox provided inaccurate wage statements to employees who

                                   2   were paid overtime. TAC ¶ 93.

                                   3           Equinox argues that proposed Class E “does not meet the commonality standard” for

                                   4   certification under Ninth Circuit authority because “failure to pay a wage premium is not a

                                   5   freestanding violation” and a plaintiff must allege a common practice of denying class members

                                   6   meal and rest breaks to sustain meal and rest break claims as a class action. Opp. at 13. Not only

                                   7   does this argument reflect a misunderstanding of plaintiffs’ proposed Class E and the one claim

                                   8   brought on behalf of Class E, it is it not appropriate at the motion to dismiss stage. Plaintiffs do

                                   9   not seek to bring meal or rest break claims on behalf of Class E, as Equinox’s argument suggests.

                                  10   The only claim brought on behalf of Class E in the proposed TAC is the inaccurate wage

                                  11   statement claim. Nor do plaintiffs allege any “failure to pay a wage premium” to members of

                                  12   Class E. The exact opposite is true. The Class E definition is limited to employees “who received
Northern District of California
 United States District Court




                                  13   meal period and/or rest period premium pay.” TAC ¶ 41. Plaintiffs allege that such employees

                                  14   received wage statements that were inaccurate in various ways, including because they listed

                                  15   overtime hours twice. Finally, whether Rule 23’s “commonality” requirement is met is a question

                                  16   for the class certification stage, not the pleading stage.

                                  17           In sum, Equinox’s opposition to the addition of Class E misses the mark. It does not

                                  18   appear that the claims brought on behalf of Class E are futile.

                                  19           C.      Res Judicata & First-To-File
                                  20           Equinox argues that res judicata and the first-to-file rule bar portions of the new claims

                                  21   plaintiffs seek to bring on behalf of Classes C and D. While I have concluded that plaintiffs’

                                  22   proposed amendments as to Classes C and D are futile as drafted, I do not agree that these other

                                  23   reasons would bar these proposed additions.

                                  24           First, Equinox argues that a settlement in Herminia Rodriguez, et al. v. Equinox Holdings,

                                  25   Inc., et al., Superior Court of California, County of Los Angeles, Case No. BC437283

                                  26   (“Rodriguez”) released claims on behalf of Pilates instructors between May 6, 2006 through June

                                  27   26, 2015. Equinox argues that this would bar a portion of claims brought on behalf of Class C,

                                  28   which covers a time period from April 3, 2015 to present. Opp. at 14. While it appears that the
                                                                                          10
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 11 of 14




                                   1   settlement might justify narrowing the relevant class period of proposed Class C, this is a

                                   2   relatively minor issue that could easily be addressed at the class certification stage and does not

                                   3   render all claims alleged on behalf of Class C futile.

                                   4             Second, Equinox argues that a settlement in Amanda Hook v. Equinox Holdings, Inc.,

                                   5   Superior Court of the State of California, County of Los Angeles, Case No. BC638187 (“Hook”)

                                   6   released claims on behalf of Pilates Coordinators, Spa Coordinators, and Group Fitness

                                   7   Coordinators, who were paid, at least in part, a salary plus piece rate at any time after October 21,

                                   8   2012 through May 15, 2019. Opp. at 15. Equinox argues that any employees who released their

                                   9   wage and hour claims in Hook would be barred from re-litigating that claim as a member of a new

                                  10   putative class for the time period April 3, 2015 through May 15, 2019, and that there may be

                                  11   dozens of relevant employees who would be covered by the Hook release. Opp. at 15. Similar to

                                  12   the issue presented by Rodriguez, this res judicata issue can be addressed relatively simply with an
Northern District of California
 United States District Court




                                  13   amendment to the class definition of Class C, excluding any individuals who signed a release as

                                  14   part of the Hook litigation. This issue does not render all claims brought on behalf of Class C

                                  15   futile.

                                  16             Third, Equinox argues that a case filed on December 1, 2020 in state court and later

                                  17   removed to federal court, Marjorie Saint Hubert et al. v. Equinox Holdings, Inc., Case No. 2:21-

                                  18   cv-00086-VAP-JEM (C.D. Cal.) (“Hubert”), bars plaintiffs from asserting any claims on behalf of

                                  19   membership advisors under the first-to-file rule. Opp. at 15. Equinox notes that in Hubert, the

                                  20   plaintiffs have brought claims on behalf of all membership advisors for a range of California

                                  21   Labor Code violations, including the failure to provide itemized wage statements for a class period

                                  22   of December 1, 2016 through the present. Id.

                                  23             The first-to-file rule is “a judicially created doctrine of federal comity, which applies when

                                  24   two cases involving substantially similar issues and parties have been filed in different districts.”

                                  25   In re Bozic, 88 F.3d 1048, 1051 (9th Cir. 2018). “Under that rule, the second district court has

                                  26   discretion to transfer, stay, or dismiss the second case in the interest of efficiency and judicial

                                  27   economy.” Id. at 1051-51. In deciding whether to apply the first-to-file rule, a court considers: (i)

                                  28   the chronology of the actions; (ii) the similarity of the parties; and (iii) the similarity of the issues
                                                                                           11
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 12 of 14




                                   1   at stake. Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991). The first-to-file

                                   2   rule applies to an entire action – it is not a rule designed to carve out overlapping causes of action

                                   3   within otherwise dissimilar actions.

                                   4           Here, none of these factors justify application of the first-to-file rule. First, this case was

                                   5   filed in 2019, well before the Hubert case was filed, making this the first filed case. Second, there

                                   6   is only minor overlap of the putative plaintiff classes. Although both Hubert and the proposed

                                   7   TAC assert claims on behalf of membership advisors, the proposed TAC is far broader, also

                                   8   bringing claims on behalf of personal trainers, group fitness instructors, pilates instructors, and spa

                                   9   employees. Third, there is minimal overlap in the relevant issues. While Hubert and the proposed

                                  10   TAC both bring wage statement claims on behalf of membership advisors, there are no other

                                  11   overlapping issues between the actions. Hubert brings a number of other claims on behalf of

                                  12   membership advisors, not asserted in the TAC, and the TAC brings many claims not at issue in
Northern District of California
 United States District Court




                                  13   Hubert, including all the wage and hour claims brought on behalf of personal trainers and group

                                  14   fitness instructors, which have been the focus of this litigation to date. None of the relevant

                                  15   factors support applying the first-to-file rule here and the rule does render plaintiffs’ claims as to

                                  16   proposed Class D futile.

                                  17           For these reasons, Equinox has failed to demonstrate that any of plaintiffs’ proposed

                                  18   amendments are futile due to res judicata or the first-to-file rule.

                                  19   II.     DILIGENCE
                                  20           In their motion, plaintiffs argue that they acted diligently in seeking leave to amend

                                  21   because they only recently discovered the factual basis for the claims they now seek to add to this

                                  22   action. Plaintiffs’ counsel explain that they represent the plaintiffs in a related case, Porter, et al.

                                  23   v. Equinox Holdings, Inc., Alameda Superior Court Case No. RG19009052. They further explain

                                  24   that Equinox produced a number of documents in Porter in December 2020, including sample

                                  25   wage statements for all non-exempt positions and compensation plans. Plaintiffs assert that after

                                  26   reviewing these documents, and deposing Equinox’s person most knowledgeable in Porter, which

                                  27   took place in January 2021, they realized that their existing claims in this action would also apply

                                  28   to pilates instructors and that they could bring broader wage statement claims on behalf of all non-
                                                                                          12
                                         Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 13 of 14




                                   1   exempt employees. Mot. at 2-3; Almon Decl. ¶¶ 5-10. Plaintiffs filed this motion one week after

                                   2   the deposition of Equinox’s PMK on February 3, 2021. See Mot.

                                   3          Equinox argues that plaintiffs have not acted diligently. It notes that this action was filed

                                   4   close to two years ago in April 2019, and that plaintiffs have already previously amended their

                                   5   complaint. Opp. at 17. Equinox further notes that plaintiffs’ explanation why it is seeking leave

                                   6   now is based almost entirely on discovery produced in a separate lawsuit and asserts that

                                   7   “Plaintiffs cannot point to discovery disputes and the filing of a motion for summary adjudication

                                   8   in a separate lawsuit in an effort to rationalize their complete lack of diligence in moving to

                                   9   amend in this lawsuit.” Id.

                                  10          I disagree with Equinox and conclude that plaintiffs have acted with reasonable diligence

                                  11   in seeking amendment. It is not clear why it should matter that plaintiffs learned the relevant facts

                                  12   to support its proposed amendments as part of discovery in a related action or why this should
Northern District of California
 United States District Court




                                  13   undermine a claim of diligence. Equinox does not dispute that plaintiffs only recently learned the

                                  14   new relevant facts, nor does it argue that plaintiffs should have been able to discover these facts

                                  15   through the exercise of reasonable diligence. Accordingly, I conclude that plaintiffs have acted

                                  16   with reasonable diligence in seeking leave to amend.

                                  17   III.   PREJUDICE
                                  18          Equinox argues that the proposed amendment would be unduly prejudicial because it

                                  19   would “expand the scope of this class action, by including potentially thousands of additional

                                  20   employees (all with different job titles than Plaintiffs)” and require additional discovery. Opp. at

                                  21   16.

                                  22          Although “[t]here can be prejudice when amending the complaint introduces a new legal or

                                  23   factual theory that imposes additional discovery on defendants,” Equinox does not present a strong

                                  24   case of undue prejudice here. The proposed amendments do not appear likely to require

                                  25   substantially different discovery than what would already be likely to occur on the basis of the

                                  26   allegations in the SAC. Plaintiffs’ proposed claims on behalf of pilates instructors rely on similar

                                  27   factual allegations and theories as their existing claims on behalf of personal trainers and group

                                  28   fitness instructors. In addition, the primary discovery for plaintiffs’ proposed expanded wage
                                                                                        13
                                        Case 3:19-cv-05072-WHO Document 52 Filed 03/26/21 Page 14 of 14




                                   1   statement claims will likely involve production of the wage statements, some of which have

                                   2   already been produced in the Porter action.

                                   3          There is also plenty of time remaining in this action to conduct the discovery necessary to

                                   4   address the new issues raised by plaintiffs’ proposed amendments. Class certification is still

                                   5   approximately seven months away and fact discovery does not close until January 5, 2022.

                                   6   Accordingly, it does not appear that the proposed amendments are likely to cause undue prejudice

                                   7   to Equinox. See Hurn v. Ret. Fund Trust of Plumbing, Heating & Piping Indus. of S. California,

                                   8   648 F.2d 1252, 1254 (9th Cir. 1981).

                                   9   IV.    RELATION BACK
                                  10          Equinox requests that, if I choose to grant plaintiffs’ motion for leave, I determine that

                                  11   plaintiffs’ amendments do not relate back to the date the original complaint was filed. Plaintiffs

                                  12   argue that this issue is an affirmative defense, is not properly before the court, and has no bearing
Northern District of California
 United States District Court




                                  13   on whether amendment is proper under Rule 15(a). I agree that this issue is not relevant to the

                                  14   present motion and decline to address it here.

                                  15                                             CONCLUSION

                                  16          For these reasons, plaintiffs’ motion to amend is DENIED WITHOUT PREJUDICE

                                  17   concerning Classes C and D. It is GRANTED with respect to all other proposed amendments. If

                                  18   plaintiffs identify appropriate class representatives for Classes C and/or D, or if they wish to

                                  19   amend their class definitions to attempt to include the individuals identified in proposed Classes C

                                  20   and D in this action, they may move again for leave to amend.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 26, 2021

                                  23

                                  24
                                                                                                     William H. Orrick
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
                                                                                         14
